DECISION AND JUDGMENT ENTRY
{¶ 1} Petitioner's habeas corpus action came on for a hearing on November 14, 2002.  Upon review of the testimony presented, we find the petition for writ of habeas corpus well-taken and granted.  It is therefore ordered that petitioner be released from all further confinement under Ottawa County Municipal Court Case No. TRC 995804 A. Court costs are assessed to respondent.
WRIT GRANTED.
Peter M. Handwork, J., Melvin L. Resnick, J., and Mark L.Pietrykowski, P.J., CONCUR.